DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 15 and 16 are objected to because of the following informalities:  
Claim 4 Ln 2-3, please amend to --interrupting, in [[the]] a closed condition of the control valve, the connection--.
Claim 15 Ln 2-3, please amend to --interrupting, in [[the]] a closed condition of the control valve, the connection--.
Claim 16 Ln 2-3, please amend to --interrupting, in [[the]] a closed condition of the control valve, the connection--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 Ln 6-8 cites the limitation "the second pressure control area… the second pressure control area”.  This limitation lacks antecedent basis and it is unclear how the second pressure control area is related to the rest of the structure of the device of claim 1/5.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as -- [[the]] a second pressure control area… the second pressure control area, wherein the control valve comprises the second pressure control area connected to the high pressure port and a pressure acting on the second pressure area loads the control valve in an opening direction--.
Claims 7 and 8 are rejected for their dependence upon claim 6.
Claim 9 Ln 2-4 cites the limitation "the first control valve, the second control valve, the first check valve, and the second check valve”.  All of these components lack antecedent basis and it is unclear how they relate structurally with the rest of the claim.  Therefore the scope of the claim is indeterminate.  This claim depends from claim 1.  Claim 8 (1/5/6/7/8) previously states all of the components of the limitation.  For examination, the limitation was interpreted as dependent upon claim 8 to alleviate all antecedent basis issues.
Claims 10, 11 and 14 are rejected for their dependence upon claim 9.
Claim 12 Ln 3-4 cites the limitation "an adjacent housing block”.  It is unclear if this block is the same as or different form the ‘common housing’ stated in claim 9.  Therefore the scope of the claim is indeterminate.  For examination, the claim was interpreted as --wherein the common housing comprises a plurality of housing blocks, wherein the pressure amplifier unit comprises a low pressure piston arranged in one housing block and a high pressure piston arranged in another housing block adjacent to the one housing block--.
Claim 13 Ln 2-3 cites the limitation "a housing block”.  It is unclear if this block is the same as or different form the ‘common housing’ stated in claim 9.  Therefore the scope of the claim is indeterminate.  For examination, the claim was interpreted as --wherein the common housing comprises a plurality of housing blocks, 
wherein the first check valve and the second check valve are separated by [[a]] one of the housing blocks which accommodates part of the first control valve--.
Claim 20 Ln 2-4 cites the limitation "the first control valve, the second control valve, the first check valve, and the second check valve”.  All of these components lack antecedent basis and it is unclear how they relate structurally with the rest of the claim.  Therefore the scope of the claim is indeterminate.  This claim depends from claim 2.  Claim 8 (1/5/6/7/8) previously states all of the components of the limitation.  However, due to claim 9 previously being interpreted as dependent upon claim 8, it is unclear how to interpret this claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jorgensen; Martin Raadkjaer US 20160090999 A1, hereinafter Jorgensen.
Regarding claim 1, Jorgensen discloses (Fig. 1, 2) a hydraulic pressure amplifier arrangement comprising a supply port (4/23), a return port (6), a high pressure port (24), and a pressure amplifier unit (16) having a low pressure inlet (IN) connected to the supply port and a high pressure outlet (H) connected to the high pressure port, wherein the pressure amplifier unit comprises an amplification factor (fundamentally, pressure amplifiers have amplification factors, [0005], wherein a control valve (30) is arranged in a connection (26) between the high pressure port and the return port (the control valve (30) is depicted as being located on a line connecting the high pressure port (H) and the low pressure port (6) via throttle (29)).
Regarding claim 5, Jorgensen discloses (Fig. 1, 2) a second control valve (18) is arranged between the supply port (23/4) and the pressure amplifier unit (16), wherein the second control valve is operable to interrupt a connection between the supply port and the pressure amplifier unit [0035-0036].

Allowable Subject Matter
Claims 2-4 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Jorgensen discloses (Fig. 1, 2) the control valve is controlled by a pressure difference between the high pressure port (H) and the return port (6). Jorgensen fails to explicitly state that the control valve is controlled by a pressure difference between the high pressure port and the supply port.  Further modification the device to make the control valve controlled by the supply port would render the device inoperable for its intended purpose.
Claims 3, 15-18 and 20 are also objected to as they depend from claim 2.

Regarding claims 4, Jorgensen fails to explicitly state that the control valve comprises a check valve interrupting, in the closed condition of the control valve, the connection between the high pressure port and the return port.  Modification of the control valve to comprise the check valve cannot be performed without improper hindsight bias.
Claim 19 is also objected to as it depends from claim 4.

Claims 6-14, specifically claim 6, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 6, Jorgensen discloses (Fig. 1, 2) the second control valve is controlled by a difference between a pressure at the supply port (23/4) acting on a first control port (the depicted left port) of the second control valve and a pressure in a line (26)  from the high pressure outlet (H) to the high pressure port (24) acting on a second control port (the depicted right port) of the second control valve [0035-0036], 
wherein the control valve (30) comprises a second pressure control area (31) connected to the high pressure port (via line (26)) and a pressure acting on the second pressure area loads the control valve in an opening direction [0041].
Jorgensen fails to explicitly state that the second control port is separated from the second pressure control area by means of a first check valve opening in a direction towards the second pressure control area. Further modification the device to comprise the first check valve as claimed would render the device inoperable for its intended purpose.
Claims 7-14 depend from claim 2.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            

	/MICHAEL LESLIE/
           Primary Examiner, Art Unit 3745